  Case 1:19-cv-01096-CFC Document 1 Filed 06/14/19 Page 1 of 45 PageID #: 1



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE


NEXON AMERICA INC.,                               )
                                                  )
                       Plaintiff,                 )   C.A. No. __________
                                                  )
               v.                                 )
                                                  )
UNILOC 2017 LLC, UNILOC USA, INC.,                )   DEMAND FOR JURY TRIAL
AND UNILOC LUXEMBOURG, S.A.,                      )
                                                  )
                       Defendants.                )


    COMPLAINT FOR DECLARATORY JUDGMENT OF NON-INFRINGEMENT,
           UNPATENTABILITY AND INVALIDITY OF PATENTS

       Plaintiff Nexon America Inc. (“Nexon”) hereby alleges as follows for this complaint

against Uniloc 2017 LLC, Uniloc USA, Inc., and Uniloc Luxembourg, S.A. (collectively

“Uniloc”):

                                    NATURE OF THE ACTION

       1.      This is an action for declaratory judgment of non-infringement, unpatentability

and invalidity of U.S. Patent Nos. 6,324,578 (the “’578 Patent”); 7,069,293 (the “’293 Patent”);

6,510,466 (the “’466 Patent”); 6,728,766 (the “’766 Patent”); 6,110,228 (the “’228 Patent”); and

6,564,229 (the “’229 Patent”) (collectively the “patents-in-suit”) arising under the Declaratory

Judgment Act, 28 U.S.C. §§ 2201 and 2202, and the patent laws of the United States, including

Title 35, United States Code. Uniloc has asserted rights based on certain ongoing activity by

Nexon, and Nexon contends that it has the right to engage in this activity without further license.

Nexon thus seeks a declaration that it does not infringe the patents-in-suit and that the patents-in-

suit claim no patentable subject matter and are invalid. An actual, substantial, and continuing

justiciable controversy exists between Nexon and Uniloc.
  Case 1:19-cv-01096-CFC Document 1 Filed 06/14/19 Page 2 of 45 PageID #: 2



                                         THE PARTIES

       2.      Plaintiff Nexon is a corporation organized under the laws of Delaware, having a

principal place of business at 222 N. Pacific Coast Highway, Suite 300, El Segundo, CA 90245.

       3.      Uniloc USA, Inc. (“Uniloc USA”) is a Texas corporation that claims to have a

principal place of business at Legacy Town Center I, Suite 380, 7160 Dallas Parkway, Plano,

Texas 75024.

       4.      Uniloc Luxembourg S.A. (“Uniloc Luxembourg”) is a Luxembourg public limited

liability company that claims to have a principal place of business at 15, Rue Edward Steichen,

4th Floor, L-2540, Luxembourg (R.C.S. Luxembourg B159161).

       5.      Uniloc 2017 LLC (“Uniloc 2017”) is a Delaware corporation that claims to have a

principal place of business at 1209 Orange Street, Wilmington, Delaware 19801.

                            SUBJECT MATTER JURISDICTION

       6.      This is a civil action regarding allegations of patent infringement arising under the

patent laws of the United States, Title 35 of the United States Code, in which Nexon seeks

declaratory relief under the Declaratory Judgment Act. Thus, the Court has subject matter

jurisdiction over this action pursuant to 28 U.S.C. §§ 1331, 1338, 2201, and 2202. This action

includes a claim for a declaratory judgment of patent non-infringement, unpatentable subject

matter, and invalidity arising under the patent laws of the United States, Title 35 of the United

States Code.

       7.      This action arises under the Declaratory Judgment Act, 28 U.S.C. §§ 2201 and

2202, and the patent laws of the United States, 35 U.S.C. § 1 et seq.

       8.      An actual controversy exists between Nexon and Uniloc given Uniloc’s assertion

that Nexon infringes the patents-in-suit by certain ongoing activity by Nexon.




                                                 2
   Case 1:19-cv-01096-CFC Document 1 Filed 06/14/19 Page 3 of 45 PageID #: 3



        9.       Nexon contends that it has a right to engage in making, using, offering to sell, and

selling its products, without further license from Uniloc.

                           PERSONAL JURISDICTION AND VENUE

        10.      This Court has personal jurisdiction over Uniloc USA. Uniloc USA is engaged

primarily in the business of patent licensing. Upon information and belief, Uniloc USA engaged

in substantial licensing negotiations with entities who are Delaware corporations, and Uniloc

USA has at least 90 patent licensees who are Delaware corporations.

        11.      This Court also has personal jurisdiction over Uniloc Luxembourg. Uniloc

Luxembourg, along with Uniloc USA, is primarily engaged in the business of patent licensing.

Upon information and belief, Uniloc Luxembourg has engaged in extensive licensing

negotiations with entities who are Delaware corporations, and has at least 90 patent licensees in

this District.

        12.      This Court also has personal jurisdiction over Uniloc 2017 LLC. Uniloc 2017,

along with Uniloc USA and Luxembourg, is primarily engaged in the business of patent

licensing. Uniloc 2017 has claimed to be the successor in interest to certain rights held by the

other Uniloc entities, and thus would have licensees in this district. Since becoming the

successor in interest to certain patent rights, upon information and belief, Uniloc 2017 has

negotiated licenses with Delaware entities.

        13.      Uniloc USA, Uniloc Luxembourg and Uniloc 2017 have also repeatedly availed

themselves of the benefits of this forum, asserting several patents, including those asserted

against Nexon, in the District of Delaware, as shown below:




                                                  3
 Case 1:19-cv-01096-CFC Document 1 Filed 06/14/19 Page 4 of 45 PageID #: 4




  Case No.                          Case Name                          U.S. Patents in Suit

1:2017cv00822   Uniloc USA, Inc. et al v. Cornerstone OnDemand, Inc.        6,324,578
                                                                            7,069,293
                                                                            6,510,466
                                                                            6,728,766

1:2017cv01526     Uniloc USA, Inc. et al v. Motorola Mobility, LLC          6,661,203

1:2017cv01527     Uniloc USA, Inc. et al v. Motorola Mobility, LLC          6,580,422

1:2017cv01552     Uniloc USA, Inc. et al v. Peel Technologies, Inc.         6,622,018

1:2017cv01656         Uniloc USA, Inc. et al v. Wink Labs, Inc.             6,622,018

1:2017cv01657     Uniloc USA, Inc. et al v. Motorola Mobility, LLC          6,622,018

1:2017cv01658     Uniloc USA, Inc. et al v. Motorola Mobility, LLC          6,161,134

1:2018cv01230     Uniloc USA, Inc. et al v. Motorola Mobility, LLC          6,836,654

1:2018cv01840       Uniloc 2017 LLC v. Motorola Mobility, LLC               6,993,049

1:2018cv01841       Uniloc 2017 LLC v. Motorola Mobility, LLC               6,868,079

1:2018cv01842       Uniloc 2017 LLC v. Motorola Mobility, LLC               7,020,106

1:2018cv01843       Uniloc 2017 LLC v. Motorola Mobility, LLC               7,167,487

1:2018cv01844       Uniloc 2017 LLC v. Motorola Mobility, LLC               6,836,654

1:2019cv00179            Uniloc 2017 LLC v. Bitmovin, Inc.                  6,628,712
                                                                            6,895,118
                                                                            6,519,005
                                                                            6,470,345




                                           4
   Case 1:19-cv-01096-CFC Document 1 Filed 06/14/19 Page 5 of 45 PageID #: 5




    Case No.                              Case Name                           U.S. Patents in Suit

 1:2019cv00180              Uniloc 2017 LLC v. Brightcove Inc. et al               6,470,345
                                                                                   6,628,712
                                                                                   6,895,118
                                                                                   6,519,005

 1:2019cv00181             Uniloc 2017 LLC v. Dailymotion, Inc. et al              6,519,005
                                                                                   6,895,118
                                                                                   9,721,273

 1:2019cv00182                Uniloc 2017 LLC v. Telestream LLC                    6,628,712
                                                                                   6,895,118
                                                                                   6,519,005

 1:2019cv00183                  Uniloc 2017 LLC v. Vudu, Inc.                      8,407,609
                                                                                   6,895,118
                                                                                   6,519,005


        14.      In addition, in the Eastern District of Texas, Uniloc USA and Uniloc Luxembourg

asserted the ’578 Patent, ’466 Patent, ’766 Patent and ’293 Patent against Delaware Incorporated

entities:

              Case No.         Case Name

              2:2016cv01193    Uniloc USA, Inc. et al v. Nutanix, Inc.

              2:2016cv01316    Uniloc USA, Inc. et al v. Paychex, Inc.

              2:2017cv00173    Uniloc USA, Inc. et al v. Box, Inc.

              2:2017cv00174    Uniloc USA, Inc. et al v. Nutanix, Inc.

              2:2017cv00176    Uniloc USA, Inc. et al v. Zendesk, Inc.



                                                5
Case 1:19-cv-01096-CFC Document 1 Filed 06/14/19 Page 6 of 45 PageID #: 6




      Case No.        Case Name

      2:2017cv00214   Uniloc USA, Inc. et al v. Google, LLC

      2:2017cv00224   Uniloc USA, Inc. et al v. Google, LLC

      2:2017cv00228   Uniloc USA, Inc. et al v. Amazon.com, Inc. et al

      2:2017cv00231   Uniloc USA, Inc. et al v. Google, LLC

      2:2017cv00258   Uniloc USA, Inc. et al v. Apple Inc.

      2:2017cv00275   Uniloc USA, Inc. et al v. Riot Games, Inc.

      2:2017cv00276   Uniloc USA, Inc. et al v. Nexon America, Inc.

      2:2017cv00281   Uniloc USA, Inc. et al v. Nexon America, Inc.

      2:2017cv00284   Uniloc USA, Inc. et al v. Riot Games, Inc.

      2:2017cv00354   Uniloc USA, Inc. et al v. RingCentral, Inc.

      2:2017cv00355   Uniloc USA, Inc. et al v. RingCentral, Inc.

      2:2017cv00370   Uniloc USA, Inc. et al v. Infor, Inc.

      2:2017cv00375   Uniloc USA, Inc. et al v. Akamai Technologies, Inc.

      2:2017cv00376   Uniloc USA, Inc. et al v. Infor, Inc.

      2:2017cv00405   Uniloc USA, Inc. et al v. Akamai Technologies, Inc.

      2:2017cv00407   Uniloc USA, Inc. et al v. Athenahealth, Inc.

      2:2017cv00409   Uniloc USA, Inc. et al v. ZenPayroll, Inc. d/b/a Gusto

      2:2017cv00454   Uniloc USA, Inc. et al v. Apple Inc.




                                        6
  Case 1:19-cv-01096-CFC Document 1 Filed 06/14/19 Page 7 of 45 PageID #: 7




             Case No.          Case Name

             2:2017cv00455     Uniloc USA, Inc. et al v. Apple Inc.

             2:2017cv00457     Uniloc USA, Inc. et al v. Apple Inc.

             2:2017cv00465     Uniloc USA, Inc. et al v. Google, LLC

             2:2017cv00466     Uniloc USA, Inc. et al v. Google, LLC

             2:2017cv00467     Uniloc USA, Inc. et al v. Google, LLC

             2:2017cv00469     Uniloc USA, Inc. et al v. Apple Inc.

             2:2017cv00470     Uniloc USA, Inc. et al v. Apple Inc.

             2:2017cv00708     Uniloc USA, Inc. et al v. Apple Inc.



       15.      Of the Texas cases listed above, the following now have motions to dismiss for

improper venue or to transfer to another venue pending:

             Case No.          Case Name

             2:2017cv00214     Uniloc USA, Inc. et al v. Google, LLC

             2:2017cv00224     Uniloc USA, Inc. et al v. Google, LLC

             2:2017cv00275     Uniloc USA, Inc. et al v. Riot Games, Inc.

             2:2017cv00276     Uniloc USA, Inc. et al v. Nexon America, Inc.

             2:2017cv00354     Uniloc USA, Inc. et al v. RingCentral, Inc.

             2:2017cv00355     Uniloc USA, Inc. et al v. RingCentral, Inc.




                                                7
  Case 1:19-cv-01096-CFC Document 1 Filed 06/14/19 Page 8 of 45 PageID #: 8




              Case No.            Case Name

              2:2017cv00465       Uniloc USA, Inc. et al v. Google, LLC

              2:2017cv00466       Uniloc USA, Inc. et al v. Google, LLC

              2:2017cv00467       Uniloc USA, Inc. et al v. Google, LLC

              2:2017cv00708       Uniloc USA, Inc. et al v. Apple Inc.



        16.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b), (c), and 1400 (b)

because Uniloc 2017 LLC is a Delaware corporation, Uniloc Luxembourg is an alien entity and

therefore subject to suit in any district, and Uniloc USA and Uniloc 2017 reside in this district.

                                    FACTUAL BACKGROUND

        17.      Nexon is a pioneer in interactive entertainment software and is an industry leader

in multiplayer online games. Nexon develops, among other things, multiplayer online role-

playing games that are widely popular in the United States.

        18.      Uniloc is a patent-licensing company that neither makes nor sells any products or

services.

        19.      Uniloc Luxembourg has purported to be the owner, by assignment, the ’578

Patent. The ’578 Patent, attached as Exhibit A, is incorporated by reference in its entirety,

together with its file history.

        20.      Uniloc USA has purported to be the exclusive licensee of the ’578 Patent.

        21.      Uniloc 2017 LLC purports to be the new owner, by assignment, of the ’578 Patent

and the sole owner of all rights to the ’578 Patent.




                                                   8
  Case 1:19-cv-01096-CFC Document 1 Filed 06/14/19 Page 9 of 45 PageID #: 9



        22.     Uniloc Luxembourg has purported to be the owner, by assignment, of the ’293

Patent. The ’293 Patent, attached as Exhibit B, is incorporated by reference in its entirety,

together with its file history.

        23.     Uniloc USA has purported to be the exclusive licensee of the ’293 Patent.

        24.     Uniloc 2017 LLC purports to be the new owner, by assignment, of the ’293 Patent

and the sole owner of all rights to the ’293 Patent.

        25.     Uniloc Luxembourg has purported to be the owner, by assignment, of the ’466

Patent. The ’466 Patent, attached as Exhibit C, is incorporated by reference in its entirety,

together with its file history.

        26.     Uniloc USA has purported to be the exclusive licensee of the ’466 Patent.

        27.     Uniloc 2017 LLC purports to be the new owner, by assignment, of the ’466 Patent

and the sole owner of all rights to the ’466 Patent.

        28.     Uniloc Luxembourg has purported to be the owner, by assignment, of the ’766

Patent. The ’766 Patent, attached as Exhibit D, is incorporated by reference in its entirety,

together with its file history.

        29.     Uniloc USA has purported to be the exclusive licensee of the ’766 Patent.

        30.     Uniloc 2017 LLC purports to be the new owner, by assignment, of the ’766 Patent

and the sole owner of all rights to the ’766 Patent.

        31.     Uniloc Luxembourg has purported to be the owner, by assignment, of the ’228

Patent. The ’228 Patent, attached as Exhibit E, is incorporated by reference in its entirety,

together with its file history.

        32.     Uniloc USA has purported to be the exclusive licensee of the ’228 Patent.




                                                  9
 Case 1:19-cv-01096-CFC Document 1 Filed 06/14/19 Page 10 of 45 PageID #: 10



        33.     Uniloc 2017 LLC purports to be the new owner, by assignment, of the ’228 Patent

and the sole owner of all rights to the ’228 Patent.

        34.     Uniloc Luxembourg has purported to be the owner, by assignment, of the ’229

Patent. The ’229 Patent, attached as Exhibit F, is incorporated by reference in its entirety,

together with its file history.

        35.     Uniloc USA has purported to be the exclusive licensee of the ’229 Patent.

        36.     Uniloc 2017 LLC purports to be the new owner, by assignment, of the ’229 Patent

and the sole owner of all rights to the ’229 Patent.

        37.     On April 6, 2017, Uniloc filed suit against Nexon alleging infringement of the

’228 and ’229 Patents in Uniloc USA, Inc., et. al. v. Nexon America, Inc., Case No.

2:17-cv-00276-JRG (E.D. Tex.). That case was stayed before Nexon filed a responsive pleading.

It will remain stayed pending resolution of an appeal before the Federal Circuit in Uniloc USA,

Inc. et al. v. Big Fish Games, Inc., Case No. 18-2186 (CAFC).

        38.     On April 7, 2017, Uniloc filed suit against Nexon alleging infringement of the

’466, ’766, ’293, and ’578 Patents in Uniloc USA, Inc., et. al. v. Nexon America, Inc., Case No.

2:17-cv-00281-RWS (E.D. Tex.). That matter was dismissed without prejudice pursuant to Fed.

R. Civ. P. 41, prior to Nexon filing a responsive pleading. Id. at Dkt. No. 14.

        39.     On March 13, 2019, Uniloc USA. and Uniloc Luxembourg filed a pleading with

the U.S. Court of Appeals for the Federal Circuit in Uniloc USA, Inc. et al. v Big Fish Games,

Inc., Case No. 18-2186 (CAFC), taking the position that Uniloc 2017 could be joined to cure any

standing defects in either that case on appeal or in any of the matters below:




                                                 10
Case 1:19-cv-01096-CFC Document 1 Filed 06/14/19 Page 11 of 45 PageID #: 11




Case Name                                            Case Number     District   Date Filed

Uniloc USA, Inc. et al v. AVG Technologies           6:13-cv-00626   ED Texas   6-Sep-13
USA, Inc.

Uniloc USA, Inc. et al v. Kaspersky Lab, Inc.        6:13-cv-00795   ED Texas   18-Oct-13

Uniloc USA, Inc. v. E-MDS, Inc.                      6:14-cv-00625   ED Texas   18-Jul-14

Uniloc USA, Inc. et al v. Avaya Inc.                 6:15-cv-01168   ED Texas   28-Dec-15

Uniloc USA, Inc. et al v. Facebook, Inc              6:16-cv-00223   ED Texas   18-Mar-16

Uniloc USA, Inc. et al v. WhatsApp, Inc.             6:16-cv-00225   ED Texas   18-Mar-16

Uniloc USA, Inc. et al v. AVG Technologies           2:16-cv-00393   ED Texas   12-Apr-16
USA, Inc. et al.

Uniloc USA, Inc. et al v. Picis, Inc.                6:16-cv-00465   ED Texas   27-May-16

Uniloc USA, Inc. et al v. QuadraMed Corp.            6:16-cv-00466   ED Texas   27-May-16

Uniloc USA, Inc. et al v. N Harris Computer          6:16-cv-00467   ED Texas   27-May-16
Corporation

Uniloc USA, Inc. et al. v OptumInsight, Inc. et      6:16-cv-00468   ED Texas   27-May-16
al.

Uniloc USA, Inc. et al v. Netsmart                   6:16-cv-00470   ED Texas   27-May-16
Technologies, Inc.

Uniloc USA, Inc. et al v. Medical Information        6:16-cv-00463   ED Texas   27-May-16
Technology, Inc. d/b/a Meditech

Uniloc USA, Inc. et al v. Google LLC                 2:16-cv-00566   ED Texas   28-May-16

Uniloc USA, Inc. et al v. Apple Inc.                 2:16-cv-00638   ED Texas   14-Jun-16

Uniloc USA, Inc. et al v. Samsung Electronics        2:16-cv-00642   ED Texas   14-Jun-16
America, Inc.

Uniloc USA, Inc. et al v. WhatsApp, Inc.             2:16-cv-00645   ED Texas   14-Jun-16

Uniloc USA, Inc. et al v. Snap Inc.                  2:16-cv-00696   ED Texas   30-Jun-16

Uniloc USA, Inc. et al v. Facebook, Inc.             2:16-cv-00728   ED Texas   5-Jul-16




                                                11
Case 1:19-cv-01096-CFC Document 1 Filed 06/14/19 Page 12 of 45 PageID #: 12




Case Name                                              Case Number     District   Date Filed

Uniloc USA, Inc. et al v. Green Tomato Ltd.            2:16-cv-00731   ED Texas   5-Jul-16

Uniloc USA, Inc. et al. V. Sony Interactive            2:16-cv-00732   ED Texas   5-Jul-16
Entertainment LLC

Uniloc USA, Inc. et al v. Avaya Inc.                   2:16-cv-00777   ED Texas   15-Jul-16

Uniloc USA, Inc. et al v. Telegram Messenger, 2:16-cv-00892            ED Texas   11-Aug-16
LLP

Uniloc USA, Inc. et al v. HTC America, Inc.            2:16-cv-00989   ED Texas   6-Sep-16

Uniloc USA, Inc. et al v. LG Electronics USA,          2-l6-cv-00991   ED Texas   6-Sep-16
Inc.

Uniloc USA, Inc. et al v. Motorola Mobility            2:16-cv-00992   ED Texas   6-Sep-16
LLC

Uniloc USA, Inc. et al v. ZTE (USA) Inc. et al         2:16-cv-00993   ED Texas   6-Sep-16

Uniloc USA, Inc. et al v. Huawei Device USA, 2:16-cv-00994             ED Texas   6-Sep-16
Inc. et al

Uniloc USA, Inc. et al v. Google, LLC                  2:17-cv-00214   ED Texas   20-Mar-l7

Uniloc USA, Inc. et al v. Google Inc.                  2:17-cv-00224   ED Texas   22-Mar-l7

Uniloc USA, Inc. et al v. Amazon.com, Inc. et          2:17-cv-00228   ED Texas   24-Mar-l7
al.

Uniloc USA, Inc. et al v. Google, LLC                  2:17-cv-00231   ED Texas   26-Mar-l7

Uniloc USA, Inc. et al v. Cisco Systems, Inc.          2:17-cv-00527   WD Wash.   4-Apr-17

Uniloc USA, Inc. et al v. Riot Games, Inc.             2:17-cv-00275   ED Texas   6-Apr-17

Uniloc USA, Inc. et al v. Nexon America, Inc.          2:17-cv-00276   ED Texas   6-Apr-17

Uniloc USA, Inc. et al v. Square Enix, Inc.            2:17-cv-00302   ED Texas   12-Apr-l7

Uniloc USA, Inc. et al v. Kik Interactive, Inc.        2:17-cv-00346   ED Texas   21-Apr-l7

Uniloc USA, Inc. et al v. Kik Interactive, Inc.        2:17-cv-00347   ED Texas   21-Apr-l7

Uniloc USA, Inc. et al v. Hike Ltd.                    2:17-cv-00348   ED Texas   21-Apr-l7



                                                  12
Case 1:19-cv-01096-CFC Document 1 Filed 06/14/19 Page 13 of 45 PageID #: 13




Case Name                                              Case Number     District   Date Filed

Uniloc USA, Inc. et al v. Hike Ltd.                    2:17-cv-00349   ED Texas   21-Apr-l7

Uniloc USA, Inc. et al v. RingCentral, Inc.            2:17-cv-00354   ED Texas   25-Apr-l7

Uniloc USA, Inc. et al v. RingCentral, Inc.            2:17-cv-00355   ED Texas   25-Apr-l7

Uniloc USA, Inc. v. Picis, Inc. (original case         6:16-cv-00463   ED Texas   15-May-17
no. before consolidation, 6-l 6-cv-00465)

Uniloc USA, Inc. et al v. Google Inc.                  2:17-cv-00465   ED Texas   l-Jun-17

Uniloc USA, Inc. et al v. Google Inc.                  2:17-cv-00466   ED Texas   l-Jun-17

Uniloc USA, Inc. et al v. Google Inc.                  2:17-cv-00467   ED Texas   l-Jun-17

Nutanix, Inc. v. Uniloc USA, Inc. et al                4:17-cv-03181   ND Cal.    2-Jun-17

Uniloc USA, Inc. et al v. Hike Ltd.                    2:17-cv-00475   ED Texas   6-Jun-17

Uniloc USA, Inc. et al v. Hike Ltd.                    2:17-cv-00476   ED Texas   6-Jun-17

Uniloc USA, Inc. et al v. Kik Interactive, Inc.        2:17-cv-00481   ED Texas   7-Jun-17

Uniloc USA, Inc. et al v. Kik Interactive, Inc.        2:17-cv-00483   ED Texas   7-Jun-17

Riot Games, Inc. v. Uniloc USA, Inc. et al             8:17-cv-01050   CD Cal.    15-Jun-l7

Uniloc USA, Inc. v. Picis, Inc. (appealed from         17-2171         CA Fed.    16-Jun-l7
ED Tex. 6-16-cv-00463, filed on 5/15/17)                               Cir.

Uniloc USA, Inc. et al v. Blackboard, Inc.             1:17-cv-00753   WD Tex.    11-Aug-17

Uniloc USA, Inc. et al v. Infor, Inc.                  3:17-cv-02119   ND Texas   11-Aug-17

Amazon.com, Inc. et al v. Uniloc USA, Inc. et          2:17-cv-01307   WAWD       29-Aug-l7
al

Uniloc USA, Inc. et al V. Samsung Electronics          2:17-cv-00650   ED Texas   15-Sep-17
America, Inc. et al

Uniloc USA, Inc. et al V. Samsung Electronics          2:17-cv-00651   ED Texas   15-Sep-17
America, Inc. et al

Uniloc USA, Inc. et al V. Samsung Electronics          2:17-cv-00652   ED Texas   15-Sep-17
America, Inc. et al



                                                  13
Case 1:19-cv-01096-CFC Document 1 Filed 06/14/19 Page 14 of 45 PageID #: 14




Case Name                                           Case Number     District     Date Filed

Uniloc USA, Inc. et al v. Huawei Device USA, 2:17-cv-00707          ED Texas     20-Oct-l7
Inc. et al.

Uniloc USA, Inc. et al v. Apple Inc.                2:17-cv-00708   ED Texas     20-Oct-l7

Uniloc USA, Inc. et al v. HTC America, Inc.         2:17-cv-01558   WD Wash.     20-Oct-l7

Uniloc USA, Inc. et al v. Exclusive Group           1:17-cv-03962   SD Indiana   27-Oct-l7
LLC d/b/a Binatone North America

Uniloc USA, Inc. v. ADP, LLC et al (appealed 18-1132                CA Fed.      l-Nov-17
from ED Tex. 2-16-cv-00393, filed on 4/12/16)                       Cir.
(appeal consolidated with Appeal No. 18-
1448)

Uniloc USA, Inc. et al v. Huawei Device USA, 2:17-cv-00736          ED Texas     9-Nov-17
Inc. et al

Uniloc USA, Inc. et al v. Huawei Device USA, 2:17-cv-00737          ED Texas     9-Nov-17
Inc. et al

Uniloc USA, Inc. et al v. Motorola Mobility,        1:17-cv-01658   Delaware     15-Nov-l7
LLC

Uniloc USA, Inc. et al v. Huawei Device USA, 2:17-cv-00746          ED Texas     16-Nov-l7
Inc. et al.

Uniloc USA, Inc. et al. v. Apple Inc.               3:18-cv-00360   ND Cal.      l7-Jan-18

Uniloc USA, Inc. et al. v. Apple Inc.               3:18-cv-00365   ND Cal.      l7-Jan-18

Uniloc USA, Inc. et al. v. Apple Inc.               4:18-cv-00361   ND Cal.      l7-Jan-18

Uniloc USA, Inc. et al. v. Apple Inc.               4:18-cv-00362   ND Cal.      l7-Jan-18

Uniloc USA, Inc. et al. v. Apple Inc.               4:18-cv-00364   ND Cal.      l7-Jan-18

Uniloc USA, Inc. et al. v. Apple Inc.               5:18-cv-00357   ND Cal.      l7-Jan-18

Uniloc USA, Inc. et al. v. Apple Inc.               3:18-cv-00358   ND Cal.      l7-Jan-18

Uniloc USA, Inc. et al. v. Apple Inc.               3:18-cv-00363   ND Cal.      18-Jan-18

Uniloc USA, Inc. et al. v. Apple Inc.               3:18-cv-00572   ND Cal.      26-Jan-18



                                               14
Case 1:19-cv-01096-CFC Document 1 Filed 06/14/19 Page 15 of 45 PageID #: 15




Case Name                                              Case Number     District   Date Filed

Uniloc USA, Inc. et al. v. Apple Inc.                  1:18-cv-00158   WD Texas   22-Feb-18

Uniloc USA, Inc. et al. v. Apple Inc.                  1:18-cv-00159   WD Texas   22-Feb-18

Uniloc USA, Inc. et al. v. Apple Inc.                  1:18-cv-00161   WD Texas   22-Feb-18

Uniloc USA, Inc. et al. v. Apple Inc.                  1:18-cv-00163   WD Texas   22-Feb-18

Uniloc USA, Inc. et al. v. Apple Inc.                  1:18-cv-00164   WD Texas   22-Feb-18

Uniloc USA, Inc. et al. v. Apple Inc.                  1:18-cv-00166   WD Texas   22-Feb-18

Uniloc USA, Inc. et al. v. Samsung Electronics 2:18-cv-00040           ED Texas   23-Feb-18
America, Inc. et al

Uniloc USA, Inc. et al. v. Samsung Electronics 2:18-cv-00041           ED Texas   23-Feb-18
America, Inc. et al

Uniloc USA, Inc. et al. v. Samsung Electronics 2:18-cv-00042           ED Texas   23-Feb-18
America, Inc. et al

Uniloc USA, Inc. et al. v. Samsung Electronics 2:18-cv-00044           ED Texas   23-Feb-18
America, Inc. et al

Uniloc USA, Inc. et al. v. Logitech Inc. et al.        5:18-cv-01304   ND Cal.    28-Feb-18

Uniloc USA, Inc., et al v. LG Electronics USA, 3:18-cv-00557           ND Texas   9-Mar-18
Inc. et al.

Uniloc USA, Inc., et al v. LG Electronics USA, 3:18-cv-00559           ND Texas   9-Mar-18
Inc. et al.

Uniloc USA, Inc., et al v. LG Electronics USA, 3:18-cv-00560           ND Texas   9-Mar-18
Inc. et al.

Uniloc USA, Inc., et al v. LG Electronics USA, 3:18-cv-00561           ND Texas   9-Mar-18
Inc. et al.

Uniloc USA, Inc. et al v. Huawei Device USA, 2:18-cv-00072             ED Texas   13-Mar-18
Inc. et al.

Uniloc USA, Inc. et al v. Huawei Device USA, 2:18-cv-00073             ED Texas   13-Mar-18
Inc. et al.




                                                  15
 Case 1:19-cv-01096-CFC Document 1 Filed 06/14/19 Page 16 of 45 PageID #: 16




 Case Name                                           Case Number        District        Date Filed

 Uniloc USA, Inc. et al v. Huawei Device USA, 2:18-cv-00074             ED Texas       13-Mar-18
 Inc. et al.

 Uniloc USA, Inc. et al v. Huawei Device USA, 2:18-cv-00075             ED Texas       13-Mar-18
 Inc. et al.

 Uniloc USA, Inc. et al v. Amazon.com, Inc.          2:18-cv-00080      ED Texas       15-Mar-18

 Uniloc USA, Inc. et al v. Amazon.com, Inc.          2:18-cv-00081      ED Texas       16-Mar-18

 Uniloc Luxembourg SA et al. v. Amazon.com,          2:18-cv-00091      ED Texas       22-Mar-18
 Inc.

 Uniloc Luxembourg SA et al. v. Amazon.com,          2:18-cv-00092      ED Texas       22-Mar-18
 Inc.

 Uniloc USA, Inc. et al. v. Amazon.com, Inc.         2:18-cv-00123      ED Texas       3l-Mar-18

 Uniloc USA, Inc. et al. v. Apple Inc.               1:18-cv-00293      WD Texas       9-Apr-18

 Uniloc USA, Inc. et al. v. Ubisoft, Inc.            3:18-cv-02375      ND Cal.        19-Apr-18

 Uniloc USA, Inc. v. E-MDS, Inc. (appealed           18-1893            CA Fed.        27-Apr-18
 from ED Tex. 6-14-cv-00625, filed on 7/18/14                           Cir.

 Uniloc USA, Inc. et al. v. Apple Inc. (appealed 18-2094                CA Fed.        20-Jun-l8
 from ND Cal. 3-18-cv-00358, filed on 1/17/18)                          Cir.


       40.     Section 1400(b) of Title 35 states that “any civil action for patent infringement

may be brought in the judicial district where the defendant resides, or where the defendant has

committed acts of infringement and has a regular and established place of business.”

       41.     On May 22, 2017, the Supreme Court of the United States announced its decision

in TC Heartland LLC v. Kraft Foods Group Brands LLC, 137 S. Ct. 1514 (2017), holding that

“[a]s applied to domestic corporations, ‘reside[nce]’ in [28 U.S.C.] § 1400(b) refers only to the

State of incorporation.” Id. at 1521.




                                                16
 Case 1:19-cv-01096-CFC Document 1 Filed 06/14/19 Page 17 of 45 PageID #: 17



       42.     Nexon is not incorporated in the State of Texas, nor does it have a regular and

established place of business in the Eastern District of Texas. Consequently, venue is improper

in the Eastern District of Texas in Uniloc USA, Inc., et. al. v. Nexon America, Inc., Case

No. 2:17-cv-00276-JRG (E.D. Tex.), and Uniloc USA, Inc., et. al. v. Nexon America, Inc., Case

No. 2:17-cv-00281-RWS (E.D. Tex.). See Uniloc USA, Inc., et al. v. Nutanix, Inc., Case

No. 2:17-cv-00174-RWS (E.D. Tex.) (dismissing case due to improper venue where defendant

did not reside in Texas and had no established place of business in Texas); that matter is now

proceeding in the Northern District of California.

       43.     Upon information and belief, Uniloc has granted a license to certain of the

patents-in-suit to one or more third parties that provide supporting technology to Nexon. For

example, on July 8, 2016, Uniloc filed suit against Valve in Uniloc USA, Inc., et. al. v. Valve

Corporation, Case No. 2:16-cv-00746-JRG (E.D. Tex.), asserting the ’578 Patent, the ’293

Patent, the ’466 Patent and the ’766 Patent. On December 22, 2016, the parties stipulated to

dismissal with prejudice of all claims by Uniloc against Valve pursuant to Fed. R. Civ. P.

41(a)(1)(A)(i) and (ii). Id. at Dkt. 39. This course of events often indicates that a license has

been taken. If Uniloc agreed to license certain of the patents-in-suit to Valve, any alleged

infringing activity by Nexon involving use of Valve’s technology is likely licensed. In addition,

where there has been the grant of such a license, patent exhaustion applies to downstream uses of

technology that are in whole or material part the subject of a licensed claim.

       44.     Nexon does not infringe any patentable and valid claim of the patents-in-suit or

any other patent identified by Uniloc. Accordingly, an actual and justiciable controversy exists

between Nexon and Uniloc as to whether Nexon infringes any valid and patentable claim of the

patents-in-suit. Absent a declaration of non-infringement, invalidity, unpatentability, or release




                                                 17
 Case 1:19-cv-01096-CFC Document 1 Filed 06/14/19 Page 18 of 45 PageID #: 18



of all claims regarding the patents-in-suit, Uniloc will continue to wrongly assert the patents-in-

suit against Nexon, and thereby cause Nexon irreparable harm.

                                   FIRST CAUSE OF ACTION

                 (Declaratory Judgment of Non-Infringement of the ’578 Patent)

        45.      Nexon incorporates by reference its allegations contained in each of the preceding

paragraphs of this Complaint as though fully set forth herein.

        46.      Uniloc alleges, in Uniloc USA, Inc., et. al. v. Nexon America, Inc., Case No.

2:17-cv-00281-RWS (E.D. Tex.), that Nexon infringes one or more claims of the ’578 Patent.

Nexon incorporates by reference in its entirety the content of that Complaint, which is facially

deficient in that it fails to articulate a factual basis for Uniloc’s infringement contentions.

Among other things, it does not even purport to map Nexon’s product to any elements of any

asserted claim of the ’578 Patent, making only a conclusory allegation of infringement. In

addition, it levies facially defective allegations of liability under the doctrine of equivalents that

rest on claim scope surrendered during patent prosecution and improperly captures material in

the prior art.

        47.      Nexon asserts that it does not infringe or contribute to any infringement of any

claim of the ’578 Patent either literally or under the doctrine of equivalents. Nexon further

asserts that it has not and does not induce any infringement of any claim of the ’578 Patent.

        48.      The ’578 Patent is directed to obtaining user and administrator sets of

configuration preferences for applications and then executing the applications using both sets of

obtained preferences. See ’578 Patent at 3:40–45.

        49.      Nexon does not directly, indirectly, literally or under the doctrine of equivalents,

infringe the ’578 Patent. For example, and without waiver of additional distinctions, Claim 1




                                                  18
 Case 1:19-cv-01096-CFC Document 1 Filed 06/14/19 Page 19 of 45 PageID #: 19



requires “installing an application program having a plurality of configurable preferences and a

plurality of authorized users on a server coupled to the network.” Nexon does not store games

(i.e., “application programs”) for distribution to users on Nexon servers in the manner disclosed

in Clam 1. Nexon’s products also do not specify any “configurable preferences” as is required

by Claim 1. Claim 1 further requires “an application launcher program associated with the

application program.” Nexon does not provide such application launchers.

         50.   Therefore, there exists a substantial controversy between Nexon and Uniloc and

the parties have adverse legal interests of sufficient immediacy and reality to warrant the

issuance of a declaratory judgment that Nexon has not infringed any claim of the ’578 Patent.

         51.   An actual and justiciable controversy exists regarding the alleged infringement of

the ’578 Patent by Nexon. Nexon accordingly requests a judicial determination of its rights,

duties, and obligations regarding the ’578 Patent.

         52.   A judicial declaration is necessary and appropriate so that Nexon may ascertain its

rights regarding the ’578 Patent.

                                SECOND CAUSE OF ACTION

                   (Declaratory Judgement of Invalidity of the ’578 Patent)

         53.   Nexon incorporates by reference its allegations contained in each of the preceding

paragraphs of this Complaint as though fully set forth herein.

         54.   Upon information and belief, Uniloc contends all claims of the ’578 Patent are

valid.

         55.   All claims of the ’578 Patent are invalid for failure to comply with one or more of

the conditions for patentability and validity set forth in Title 35 of the United States Code,

including without limitation 35 U.S.C. §§ 101, 102, 103, and/or 112.




                                                 19
 Case 1:19-cv-01096-CFC Document 1 Filed 06/14/19 Page 20 of 45 PageID #: 20



       56.     The ’578 Patent does not claim patent-eligible subject matter under 35 U.S.C.

§ 101. The ’578 Patent does not describe any new solution, system or device. Its claims are

directed to the abstract idea of combining user and administrator preferences, and neither the

claims nor the specification recite any technological inventive concept to transform that abstract

idea into a patent-eligible application. In fact, in Uniloc USA et al. v. ADP, LLC et al., Case

No. 2:16-cv-00741-RWS (E.D. Tex.) Dkt. No. 267 at 25, the district court found claims 1–8,

10-39, and 41–46 of the ʼ578 Patent to be “drawn to ineligible subject matter and, therefore,

invalid.” The claims describe generic computer components without modification and are overly

vague without claiming any particular way of programming or designing the software or

components to facilitate execution of the limitations of claims. The ’578 Patent is directed to

patent-ineligible subject matter.

       57.     The ’578 Patent is also invalid under 35 U.S.C. § 112 for failing to provide an

enabling disclosure or adequate written description supporting its claims, as it provides no

special programming algorithm, or technology for implementing the limitations of the claims nor

does it disclose the requisite structures for its numerous means-plus-function claim limitations.

       58.     If the claims are of the scope asserted by Uniloc, then the ’578 Patent is also

invalid as anticipated or rendered obvious under 35 U.S.C. §§ 102 and/or 103, in light of the

prior art including, for example U.S. Patent No. 6,115,040 to Bladow (the “’040 Patent”),

including its inherent teachings and the admitted prior art.

       59.     The ’040 Patent to Bladow, et al., titled “Graphical User Interface for Web

Enabled Applications,” was filed on September 24, 1998. The lead inventor, Char R. Bladow, of

Colorado Springs, Colorado, assigned the patent to MCI Communications Corporation,

Washington, D.C.




                                                 20
 Case 1:19-cv-01096-CFC Document 1 Filed 06/14/19 Page 21 of 45 PageID #: 21



       60.     The ’040 Patent either anticipates or renders obvious the claims of the ’578

Patent. For example the “method for management of configurable application programs on a

network” required by Claim 1 of the ’578 Patent is found in the ’040 Patent teaching that “[a]

backplane architecture controls and manages the user interfaces by instantiating, launching,

overseeing and closing the user interfaces associated with a plurality of applications residing in a

remote server,” which “provides a single uniform user authentication procedure during logon for

the user interfaces and also provides session management for a duration of a user session.” See

’040 Patent at Abstract. The ’040 Patent also discloses “installing an application program having

a plurality of configurable preferences and a plurality of authorized users on a server coupled to

the network” as is required by Claim 1 of the ’578 Patent, teaching “one or more backplane

service objects for managing sessions, one or more presentation services objects for the

presentation of customer options and customer requested data in a browser recognizable format”

as well as that a “second or middle tier 16, is provided having secure web servers and back-end

services to provide applications that establish user sessions, govern user authentication and their

entitlements, and communicate with adaptor programs to simplify the interchange of data across

the network.” See ’040 Patent at 5:35-6:16. The ’040 Patent also discloses “distributing an

application launcher program associated with the application program to a client coupled to the

network” as is required by Claim 1 of the ’578 Patent, teaching that “StarOE is an authentication

and entitlement system handling the ‘networkMCI Interact’ logon authentication and user

entitlements for customer sessions. At the initiation of the customer sessions and also

throughout the duration the sessions, all the application services communicate with the StarOE

for customer authentication and entitlements.” See ’040 Patent at 15:49-67. The ’040 Patent

discloses “obtaining a user set of the plurality of configurable preferences associated with one of




                                                 21
 Case 1:19-cv-01096-CFC Document 1 Filed 06/14/19 Page 22 of 45 PageID #: 22



the plurality of authorized users executing the application launcher program,” and “obtaining an

administrator set of the plurality of configurable preferences from an administrator” as required

by Claim 1 of the ’578 Patent, teaching that a “[a] common database may be maintained to hold

the common configuration data which may be used by the GUI applications and by the mid-

range servers. Such common data includes but are not limited to: customer security profiles,

billing hierarchies for each customer, general reference data (states, NPA's, Country codes), and

customer specific pick lists: e.g., ANI's, calling cards, etc.” ’040 Patent at 11:59-12:6. The ’040

Patent discloses “executing the application program using the obtained user set and the obtained

administrator set of the plurality of configurable preferences responsive to a request from the one

of the plurality of authorized users” as is required by Claim 1 of the ’578 Patent, teaching that

“[t]he logon page 230 typically includes name 232 and password 234 fields for user to enter. The

logon page 230, in addition, may include hyper links 236 to other services such as product and

service center, programs and promotions, and questions and answers concerning the system of

the present invention. After the user is properly authenticated via the logon page 230, a home

page is retrieved.” See ’040 Patent at 14:35-43. The ’040 Patent further discloses that “[a]fter

determining the entitlements, the backplane initiates a new thread and starts an application

toolbar in step 310. The application toolbar includes the remote services to which the user has

subscribed and may select to run. From the application toolbar, a user is able to select a service

to run. Upon user selection, the selection is communicated from the application toolbar to the

backplane in steps 312, 314, which then launches the graphical user interface program associated

with the selected service.” See id at 18:48-65. Accordingly, the ’578 Patent is either anticipated

or rendered obvious by the ’040 patent.




                                                 22
 Case 1:19-cv-01096-CFC Document 1 Filed 06/14/19 Page 23 of 45 PageID #: 23



        61.      An actual and justiciable controversy exists between Nexon and Uniloc as to the

invalidity of the claims of the ’578 Patent.

        62.      Pursuant to the Federal Declaratory Judgment Act, 28 U.S.C. §§ 2201 et seq.,

Nexon requests that this Court enter a judgment that all claims of the ’578 Patent are invalid

pursuant to Title 35 of the United States Code, including without limitation 35 U.S.C. §§ 101,

102, 103, and/or 112.

                                   THIRD CAUSE OF ACTION

                 (Declaratory Judgement of Non-Infringement of the ’293 Patent)

        63.      Nexon incorporates by reference its allegations contained in each of the preceding

paragraphs of this Complaint as though fully set forth herein.

        64.      Uniloc alleges in Uniloc USA, Inc., et. al. v. Nexon America, Inc., Case No.

2:17-cv-00281-RWS (E.D. Tex.), that Nexon infringes one or more claims of the ’293 Patent.

Nexon incorporates by reference in its entirety the content of that Complaint, which is facially

deficient in that it fails to articulate a factual basis for Uniloc’s infringement contentions.

Among other things, it does not even purport to map Nexon’s product to any elements of any

asserted claim of the ’293 Patent, making only a conclusory allegation of infringement. In

addition, it levies facially defective allegations of liability under the doctrine of equivalents that

rest on claim scope surrendered during patent prosecution and improperly captures material in

the prior art.

        65.      Nexon asserts that it does not infringe or contribute to any infringement of any

claim of the ’293 Patent either literally or under the doctrine of equivalents. Nexon further

asserts that it has not and does not induce any infringement of any claim of the ’293 Patent.




                                                  23
 Case 1:19-cv-01096-CFC Document 1 Filed 06/14/19 Page 24 of 45 PageID #: 24



       66.     The ’293 Patent is directed to distributing applications to on-demand servers from

a centralized network management server. See ’293 Patent at 3:58–4:13.

       67.     Nexon does not directly, indirectly, literally or under the doctrine of equivalents,

infringe the ’293 Patent. For example, and without waiver of additional distinctions, Claim 1

requires “providing an application program to be distributed to the network management server.”

Nexon does not provide games (i.e., “application programs”) for distribution to other servers in

the manner required by Claim 1. Claim 1 further requires “preparing a file packet associated

with the application program and including a segment configured to initiate registration

operations for the application program at the target on-demand server.” Nexon does not prepare

specialized file packets associated with games to initiate registration operations. Claim 1 also

requires that the method for distribution of application programs be executed on “a centralized

network management server coupled to the network.” Nexon does not operate such a centralized

management server.

       68.     Therefore, there exists a substantial controversy between Nexon and Uniloc and

the parties have adverse legal interests of sufficient immediacy and reality to warrant the

issuance of a declaratory judgment that Nexon has not infringed any claim of the ’293 Patent.

       69.     An actual and justiciable controversy exists regarding the alleged infringement of

the ’293 Patent by Nexon. Nexon accordingly requests a judicial determination of its rights,

duties, and obligations regarding the ’293 Patent.

       70.     A judicial declaration is necessary and appropriate so that Nexon may ascertain its

rights regarding the ’293 Patent.




                                                24
 Case 1:19-cv-01096-CFC Document 1 Filed 06/14/19 Page 25 of 45 PageID #: 25



                                FOURTH CAUSE OF ACTION

                   (Declaratory Judgement of Invalidity of the ’293 Patent)

         71.   Nexon incorporates by reference its allegations contained in each of the preceding

paragraphs of this Complaint as though fully set forth herein.

         72.   Upon information and belief, Uniloc contends all claims of the ’293 Patent are

valid.

         73.   All claims of the ’293 Patent are invalid for failure to comply with one or more of

the conditions for patentability set forth in Title 35 of the United States Code, including without

limitation 35 U.S.C. §§ 101, 102, 103, and/or 112.

         74.   The ’293 Patent does not claim patent-eligible subject matter under 35 U.S.C.

§ 101. The ’293 Patent does not describe any new solution, system or device. Its claims are

directed to the abstract idea of distributing software over a network and neither the claims nor

the specification recite any technological inventive concept to transform that abstract idea into

a patent-eligible application. In fact, in Uniloc USA et al. v. ADP, LLC et al., Case No.

2:16-cv-00741-RWS (E.D. Tex.) Dkt. No. 267 at 25, the district court found claims 1, 12 and 17

of the ʼ293 Patent to be “drawn to ineligible subject matter and, therefore, invalid.” The claims

provide for the use of off-the-shelf components and simply enumerate conventional and

necessary steps for distributing files over a network. The ’293 Patent is directed to patent-

ineligible subject matter.

         75.   The ’293 Patent is also invalid under 35 U.S.C. § 112 for failing to provide an

enabling disclosure or adequate written description supporting its claims, as it provides no

special programming algorithm, or technology for implementing the limitations of the claims nor

does it disclose the requisite structures for its numerous means-plus-function claim limitations.




                                                 25
 Case 1:19-cv-01096-CFC Document 1 Filed 06/14/19 Page 26 of 45 PageID #: 26



       76.     The ’293 Patent is also invalid as anticipated or rendered obvious under 35 U.S.C.

§§ 102 and/or 103, in light of the prior art including, for example U.S. Patent No. 5,845,090 to

Collins, et al. (the “’090 Patent”), its inherent teachings, and the admitted prior art.

       77.     The ’090 Patent to Collins, titled “System for Software Distribution in a Digital

Computer Network,” was filed on September 30, 1996. The lead inventor, Theodore Joseph

Collins, III, of St. Paul, Minnesota, assigned the patent to Platinum Technology, Inc. of Oak

Brook, Illinois.

       78.     The ’090 Patent either anticipates or renders obvious the claims of the ’293

Patent. For example the “method for distribution of application programs to a target on-demand

server on a network executed on a centralized network management server coupled to the

network” required by Claim 1 of the ’293 Patent is found in the ’090 Patent teaching of “[a]

process of distributing software and data in a digital computer network by combining the

software and data, together with programs and data known as methods, into single entities

referred to as Packages, and then by using specific techniques to transmit Packages from one

computer to another.” ’090 Patent at Abstract. The ’090 Patent also discloses “providing an

application program to be distributed to the network management server” as is required by Claim

1 of the ’293 Patent, teaching “a means of distributing software in a digital computer network by

using the network to transmit Software Packages. Software Packages are the fundamental unit of

transfer in the present invention. Packages are transferred between a Network Management

Server and Distribution Targets.” See ’090 Patent at 2:23-43. The ’090 Patent also discloses

“specifying a source directory and a target directory for distribution of the application program”

as is required by Claim 1 of the ’293 Patent, teaching that a “Distribution Target receives

Software Packages from the NMS, and sends a digital message to the Package to initiate the




                                                  26
 Case 1:19-cv-01096-CFC Document 1 Filed 06/14/19 Page 27 of 45 PageID #: 27



installation” and “[a] Hop Server (4) is a digital computer which stores a Software Package and

then forwards it to one or more Distribution Targets.” ’090 Patent at 2:64-3:6; 3:16-26. The

’090 Patent discloses “preparing a file packet associated with the application program and

including a segment configured to initiate registration operations for the application program at

the target on-demand server” as is required by Claim 1 of the ’293 Patent, teaching that “[a]

Command Target (3) is another name for a Distribution Target when it receives and acts on a

Command Package. Command Packages are identical to Distribution Packages, except that they

contain a different set of methods. The methods contained in a Distribution Software Package

act, among other things, to unpack data from the Software Package and install it on a

Distribution Target. The methods contained in a Command Package, by contrast, act on data to

perform a system administration function on the Command Target.” See ’090 Patent at 3:7-15.

The ’090 Patent also discloses “distributing the file packet to the target on-demand server to

make the application program available for use by a user at a client” as is required by Claim 1 of

the ’293 Patent, teaching “a means of distributing software in a digital computer network by

using the network to transmit Software Packages” which are “transferred between a Network

Management Server and Distribution Targets.” ’090 Patent at 2:23-43. The ’090 further

discloses that “[o]nce a Software Package is scheduled for transmission via the internetwork to a

target computer, group, or Profile, an indication is stored in the Outbound Package Queue (13).

The Package Transfer Agent (16) program acts on this indication, and transfers the Package from

the Central Package Archive (10) to the Target System, optionally through one or more Remote

Distribution Servers.” See id. at 5:35-49.

       79.     An actual and justiciable controversy exists between Nexon and Uniloc as to the

invalidity of the claims of the ’293 Patent.




                                                27
 Case 1:19-cv-01096-CFC Document 1 Filed 06/14/19 Page 28 of 45 PageID #: 28



        80.      Pursuant to the Federal Declaratory Judgment Act, 28 U.S.C. §§ 2201 et seq.,

Nexon requests that this Court enter a judgment that all claims of the ’293 Patent are invalid

pursuant to Title 35 of the United States Code, including without limitation 35 U.S.C. §§ 101,

102, 103, and/or 112.

                                   FIFTH CAUSE OF ACTION

                 (Declaratory Judgement of Non-Infringement of the ’466 Patent)

        81.      Nexon incorporates by reference its allegations contained in each of the preceding

paragraphs of this Complaint as though fully set forth herein.

        82.      Uniloc alleges in Uniloc USA, Inc., et. al. v. Nexon America, Inc., Case No.

2:17-cv-00281-RWS (E.D. Tex.), that Nexon infringes one or more claims of the ’466 Patent.

Nexon incorporates by reference in its entirety the content of that Complaint, which is facially

deficient in that it fails to articulate a factual basis for Uniloc’s infringement contentions.

Among other things, it does not even purport to map Nexon’s product to any elements of any

asserted claim of the ’466 Patent, making only a conclusory allegation of infringement. In

addition, it levies facially defective allegations of liability under the doctrine of equivalents that

rest on claim scope surrendered during patent prosecution and improperly captures material in

the prior art.

        83.      Nexon asserts that it does not infringe or contribute to any infringement of any

claim of the ’466 Patent either literally or under the doctrine of equivalents. Nexon further

asserts that it has not and does not induce any infringement of any claim of the ’466 Patent.

        84.      The ’466 Patent is directed to “application program management on a computer

network.” ’466 Patent at 1:21–23. The computer network includes a server supporting client

stations. See ‘466 Patent at 3:47-50. The claims broadly relate to installing multiple software at




                                                  28
 Case 1:19-cv-01096-CFC Document 1 Filed 06/14/19 Page 29 of 45 PageID #: 29



a server; receiving a login request from a user’s computer; displaying icons representing the

installed software authorized for the user at the user’s computer; receiving a selection of one of

the displayed software; and providing a copy of the selected software to the user’s computer for

execution.

       85.     Nexon does not directly, indirectly, literally or under the doctrine of equivalents,

infringe the ’466 Patent. For example, and without waiver of additional distinctions, Claim 1

requires the “installing of a plurality of application programs at the server.” Nexon, however,

does not store games (i.e., “application programs”) for distribution to users on Nexon servers.

Additionally, Nexon servers do not receive “a login request from a user at a client” as is required

by Claim 1. Claim 1 also requires that the server provide “an instance of the selected one of the

plurality of application programs to the client for execution responsive to the selection,” however

Nexon does not provide instances of applications to clients.

       86.     Therefore, there exists a substantial controversy between Nexon and Uniloc and

the parties have adverse legal interests of sufficient immediacy and reality to warrant the

issuance of a declaratory judgment that Nexon has not infringed any claim of the ’466 Patent.

       87.     An actual and justiciable controversy exists regarding the alleged infringement of

the ’466 Patent by Nexon. Nexon accordingly requests a judicial determination of its rights,

duties, and obligations regarding the ’466 Patent.

       88.     A judicial declaration is necessary and appropriate so that Nexon may ascertain its

rights regarding the ’466 Patent.




                                                29
 Case 1:19-cv-01096-CFC Document 1 Filed 06/14/19 Page 30 of 45 PageID #: 30



                                    SIXTH CAUSE OF ACTION

                     (Declaratory Judgement of Invalidity of the ’466 Patent)

         89.      Nexon incorporates by reference its allegations contained in each of the preceding

paragraphs of this Complaint as though fully set forth herein.

         90.      Upon information and belief, Uniloc contends all claims of the ’466 Patent are

valid.

         91.      All claims of the ’466 Patent are invalid for failure to comply with one or more of

the conditions for patentability set forth in Title 35 of the United States Code, including without

limitation 35 U.S.C. §§ 101, 102, 103, and/or 112.

         92.      The ’466 Patent does not claim patent-eligible subject matter under 35 U.S.C.

§ 101. The ’466 Patent does not describe any new solution, system or device. Its claims are

directed to the abstract idea of providing a user a desktop interface for user selection of application

program(s). In fact, in Uniloc USA et al. v. ADP, LLC et al., Case No. 2:16-cv-00741-RWS

(E.D. Tex.) Dkt. No. 267 at 25, the district court found that claims 3–5, 8, 9, 13, 15-20, 22–24,

28-33, 35–37, 41 and 42 of the ʼ466 Patent to be “drawn to ineligible subject matter and, therefore,

invalid.” This finding was affirmed by the Federal Circuit. Uniloc USA, Inc., v. ADP LLC, Case

No. CAFC-18-1132 (Fed. Cir. May 24, 2019) Dkt. No. 98 at 3. Neither the claims nor the

specification of the ’466 Patent recite any technological inventive concept to transform that

abstract idea into a patent-eligible application. The ’466 Patent is directed to patent-ineligible

subject matter.

         93.      The ’466 Patent is also invalid under 35 U.S.C. § 112 for failing to provide an

enabling disclosure or adequate written description supporting its claims, as it provides no




                                                  30
 Case 1:19-cv-01096-CFC Document 1 Filed 06/14/19 Page 31 of 45 PageID #: 31



special programming algorithm, or technology for implementing the limitations of the claims nor

does it disclose the requisite structures for its numerous means-plus-function claim limitations.

         94.    If the claims have the scope asserted by Uniloc, then the ’466 Patent is also

invalid as anticipated or rendered obvious under 35 U.S.C. §§ 102 and/or 103, in light of the

prior art including, for example U.S. Patent No. 5,919,247 to Van Hoff, et al., (the “’247

Patent”), its inherent teachings, and the admitted prior art. Indeed the Patent Trial and Appeal

Board recently held that claims 1, 2 and 7-9 are unpatentable in view of the prior art after inter

partes review. See Bitdefender, Inc. v. Uniloc USA, Inc., IPR2017-01315, Paper No. 24 (Oct. 25,

2018).

         95.    An actual and justiciable controversy exists between Nexon and Uniloc as to the

invalidity of the claims of the ’466 Patent.

         96.    Pursuant to the Federal Declaratory Judgment Act, 28 U.S.C. §§ 2201 et seq.,

Nexon requests that this Court enter a judgment that all claims of the ’466 Patent are invalid

pursuant to Title 35 of the United States Code, including without limitation 35 U.S.C. §§ 101,

102, 103, and/or 112.

                                SEVENTH CAUSE OF ACTION

               (Declaratory Judgement of Non-Infringement of the ’766 Patent)

         97.    Nexon incorporates by reference its allegations contained in each of the preceding

paragraphs of this Complaint as though fully set forth herein.

         98.    Uniloc alleges in Uniloc USA, Inc., et. al. v. Nexon America, Inc., Case No.

2:17-cv-00281-RWS (E.D. Tex.), that Nexon infringes one or more claims of the ’766 Patent.

Nexon incorporates by reference in its entirety the content of that Complaint, which is facially

deficient in that it fails to articulate a factual basis for Uniloc’s infringement contentions.




                                                  31
 Case 1:19-cv-01096-CFC Document 1 Filed 06/14/19 Page 32 of 45 PageID #: 32



Among other things, it does not even purport to map Nexon’s product to any elements of any

asserted claim of the ’766 Patent, making only a conclusory allegation of infringement. In

addition, it levies facially defective allegations of liability under the doctrine of equivalents that

rest on claim scope surrendered during patent prosecution and improperly captures material in

the prior art.

        99.      Nexon asserts that it does not infringe or contribute to any infringement of any

claim of the ’766 Patent either literally or under the doctrine of equivalents. Nexon further

asserts that it has not and does not induce any infringement of any claim of the ’766 Patent.

        100.     The ’766 Patent is directed to “methods, systems and computer program products

. . . for management of license use for a [computer] network.” ’766 Patent at 5:38–40. The

claims broadly relate to maintaining licensing information for multiple software at a central

location; receiving a user request for the availability of a license for a particular software;

determining whether a license is available for the user to access the particular software; and

communicating the availability of the license to the user.

        101.     Nexon does not directly, indirectly, literally or under the doctrine of equivalents,

infringe the ’766 Patent. For example, and without waiver of additional distinctions, Claim 1

requires “maintaining a license management policy information for a plurality of application

programs at a license management server.” Nexon does not determine license availability and

does not limit the number of users that can play a game by the availability of licenses. Similarly,

Nexon does not receive “a request for license availability” or provide any “unavailability

indication to the client responsive to the selection if the license availability indicates that a

license is not available” as required by Claim 1.




                                                  32
 Case 1:19-cv-01096-CFC Document 1 Filed 06/14/19 Page 33 of 45 PageID #: 33



         102.   Therefore, there exists a substantial controversy between Nexon and Uniloc and

the parties have adverse legal interests of sufficient immediacy and reality to warrant the

issuance of a declaratory judgment that Nexon has not infringed any claim of the ’766 Patent.

         103.   An actual and justiciable controversy exists regarding the alleged infringement of

the ’766 Patent by Nexon. Nexon accordingly requests a judicial determination of its rights,

duties, and obligations regarding the ’766 Patent.

         104.   A judicial declaration is necessary and appropriate so that Nexon may ascertain its

rights regarding the ’766 Patent.

                                EIGHTH CAUSE OF ACTION

                   (Declaratory Judgement of Invalidity of the ’766 Patent)

         105.   Nexon incorporates by reference its allegations contained in each of the preceding

paragraphs of this Complaint as though fully set forth herein.

         106.   Upon information and belief, Uniloc contends all claims of the ’766 Patent are

valid.

         107.   All claims of the ’766 Patent are invalid for failure to comply with one or more of

the conditions for patentability set forth in Title 35 of the United States Code, including without

limitation 35 U.S.C. §§ 101, 102, 103, and/or 112.

         108.   The ’766 Patent does not claim patent-eligible subject matter under 35 U.S.C.

§ 101. The ’766 Patent does not describe any new solution, system or device. Its claims are

directed to the abstract idea of using license management policy information to decide whether a

license is available to a user for an application program. In fact, in Uniloc USA et al. v. ADP,

LLC et al., Case No. 2:16-cv-00741-RWS (E.D. Tex.) Dkt. No. 267 at 25, the district court found

that claims 5, 7, 9, 11, 13, 15 and 17 of the ʼ766 Patent are “drawn to ineligible subject matter




                                                 33
 Case 1:19-cv-01096-CFC Document 1 Filed 06/14/19 Page 34 of 45 PageID #: 34



and, therefore, invalid.” This finding was affirmed by the Federal Circuit. Uniloc USA, Inc., v.

ADP LLC, Case No. CAFC-18-1132 (Fed. Cir. May 24, 2019) Dkt. No. 98 at 3. Neither the

claims nor the specification of the ’766 Patent recite any technological inventive concept to

transform that abstract idea into a patent-eligible application. The ’766 Patent is directed to

patent-ineligible subject matter.

       109.    The ’766 Patent is also invalid under 35 U.S.C. § 112 for failing to provide an

enabling disclosure or adequate written description supporting its claims, as it provides no

special programming, algorithm, or technology for implementing the limitations of the claims

nor does it disclose the requisite structures for its numerous means-plus-function claim

limitations.

       110.    If the claims have the scope asserted by Uniloc, then the ’766 Patent is also

invalid as anticipated or rendered obvious under 35 U.S.C. §§ 102 and/or 103, in light of the

prior art including, for example U.S. Patent No. 5,708,709 to Rose, et al. (the “’709 Patent”), its

inherent teachings and the admitted prior art.

       111.    The ’709 Patent to Rose, titled “System and Method for Managing Try-and-Buy

Usage of Application Programs,” was filed on December 8, 1995. The lead inventor, John H.

Rose of San Jose, California, assigned the ’709 Patent to Sun Microsystems, Mountain View,

California.

       112.    The ’709 Patent either anticipates or renders obvious the claims of the ’766

Patent. For example, the “method for management of license use for a network” required by

Claim 1 of the ’766 Patent is found in the ’709 Patent teaching of a “system and method for

managing the distribution of licensed application programs stored on a server over a distributed

computer system” which “maintains control over the program even after the program has been




                                                 34
 Case 1:19-cv-01096-CFC Document 1 Filed 06/14/19 Page 35 of 45 PageID #: 35



distributed to a client computer from a provider on an information server.” ’709 Patent at

Abstract. The ’709 Patent also discloses “maintaining license management policy information

for a plurality of application programs at a license management server” required by Claim 1 of

the ’766 Patent, teaching that “protection information may include license expiration date

verification, authorized user ID verification, and protection against decompilation and reverse

engineering by maintaining the program in an encrypted form until verification of the expiration

date and user identity are complete and the program is ready for decoding, loading into the client

computer CPU, and execution.” ’709 Patent at Abstract. If a computer “associated with the user

does not have the validly licensed or trial copy of the Application Builder, the client is prompted

to review the licensing terms and agree to the terms presented before a trial copy of the

Application Builder is generated and provided to the user.” Id. at 9:21-34. The ’709 Patent also

discloses “that the license management policy information includes at least one of a user identity

based policy, an administrator policy override definition, or a user policy override definition”

required by Claim 1 of the ’766 Patent, teaching “protection information may include license

expiration date verification, authorized user ID verification, and protection against decompilation

and reverse engineering by maintaining the program in an encrypted form until verification of

the expiration date and user identity are complete and the program is ready for decoding, loading

into the client computer CPU, and execution.” ’709 Patent at Abstract. The ’709 Patent also

discloses “receiving at the license management server a request for license availability of a

selected one of the plurality of application programs from a user at a client” required by Claim 1

of the ’766 Patent, teaching that “[u]pon selecting an application program [] for downloading,

user will optionally be presented with a reminder that the requested program is made available to

the user for trial use only under conditions of the license agreement” and that “the acceptance of




                                                35
 Case 1:19-cv-01096-CFC Document 1 Filed 06/14/19 Page 36 of 45 PageID #: 36



the license is preferably made explicitly by an affirmative action by the user before the selected

application program will be downloaded.” ’709 Patent at 7:8-26. The ’709 Patent also discloses

“determining the license availability for the selected one of the plurality of application programs

for the user based on the maintained license management policy information” and “providing an

unavailability indication to the client responsive to the selection if the license availability

indicates that a license is not available for the user or an availability indication if the license

availability indicates that a license is available for the user” required by Claim 1 of the ’766

Patent, teaching license verification to determine license availability, which includes “reading

the Application Program file by the Application Builder (Step 428), and then comparing the

Licensee ID 184 in the file with a client ID (or a list of Client IDs) associated with the

Application Builder that is licensed to the client computer (Step 430). It also includes comparing

the License Termination Date 185 with the current date (i.e., the computer's ambient date) and

verifying that the termination date 185 is later than the ambient date stored on the client

computer (Step 432).” ’709 Patent at 10:4-20.

        113.    An actual and justiciable controversy exists between Nexon and Uniloc as to the

invalidity of the claims of the ’766 Patent.

        114.    Pursuant to the Federal Declaratory Judgment Act, 28 U.S.C. §§ 2201 et seq.,

Nexon requests that this Court enter a judgment that all claims of the ’766 Patent are invalid

pursuant to Title 35 of the United States Code, including without limitation 35 U.S.C. §§ 101,

102, 103, and/or 112.




                                                   36
 Case 1:19-cv-01096-CFC Document 1 Filed 06/14/19 Page 37 of 45 PageID #: 37



                                   NINTH CAUSE OF ACTION

                 (Declaratory Judgement of Non-Infringement of the ’228 Patent)

        115.     Nexon incorporates by reference its allegations contained in each of the preceding

paragraphs of this Complaint as though fully set forth herein.

        116.     Uniloc alleges in Uniloc USA, Inc., et. al. v. Nexon America, Inc., Case No.

2:17-cv-00276-JRG (E.D. Tex.), that Nexon infringes one or more claims of the ’228 Patent.

Nexon incorporates by reference in its entirety the content of that Complaint, which is facially

deficient in that it fails to articulate a factual basis for Uniloc’s infringement contentions.

Among other things, it does not even purport to map Nexon’s product to any elements of any

asserted claim of the ’228 Patent, making only a conclusory allegation of infringement. In

addition, it levies facially defective allegations of liability under the doctrine of equivalents that

rest on claim scope surrendered during patent prosecution and improperly captures material in

the prior art.

        117.     Nexon asserts that it does not infringe or contribute to any infringement of any

claim of the ’228 Patent either literally or under the doctrine of equivalents. Nexon further

asserts that it has not and does not induce any infringement of any claim of the ’228 Patent.

        118.     The ’228 Patent is directed to a “method of applying service to a computer

program that is to be executed at a remote location connected to a central computer site of a

computer network.” ’228 Patent, Claim 1.

        119.     Nexon does not directly, indirectly, literally or under the doctrine of equivalents,

infringe the ’228 Patent. For example, and without waiver of additional distinctions, Claim 1

requires “interactively receiving a request for a computer program service from a customer at a

remote location interface with optional service incorporation instructions of the remote location




                                                  37
 Case 1:19-cv-01096-CFC Document 1 Filed 06/14/19 Page 38 of 45 PageID #: 38



customer." Nexon does not receive nor provide a customer with the ability to send “optional

service incorporation instructions” as required by Claim 1.

         120.   Therefore, there exists a substantial controversy between Nexon and Uniloc and

the parties have adverse legal interests of sufficient immediacy and reality to warrant the

issuance of a declaratory judgment that Nexon has not infringed any claim of the ’228 Patent.

         121.   An actual and justiciable controversy exists regarding the alleged infringement of

the ’228 Patent by Nexon. Nexon accordingly requests a judicial determination of its rights,

duties, and obligations regarding the ’228 Patent.

         122.   A judicial declaration is necessary and appropriate so that Nexon may ascertain its

rights regarding the ’228 Patent.

                                    TENTH CAUSE OF ACTION

                   (Declaratory Judgement of Invalidity of the ’228 Patent)

         123.   Nexon incorporates by reference its allegations contained in each of the preceding

paragraphs of this Complaint as though fully set forth herein.

         124.   Upon information and belief, Uniloc contends all claims of the ’228 Patent are

valid.

         125.   All claims of the ’228 Patent are invalid for failure to comply with one or more of

the conditions for patentability set forth in Title 35 of the United States Code, including without

limitation 35 U.S.C. §§ 101, 102, 103, and/or 112.

         126.   The ’228 Patent does not claim patent-eligible subject matter under 35 U.S.C.

§ 101. The ’228 Patent does not describe any new solution, system or device. Its claims are

directed to the abstract idea of providing customized service to customers at a central site. In

fact, in Uniloc USA et al. v. Big Fish Games, Inc., Case No. 2:17-cv-01183-RAJ (W.D. Wash.)




                                                 38
 Case 1:19-cv-01096-CFC Document 1 Filed 06/14/19 Page 39 of 45 PageID #: 39



Dkt. No. 55 at 13, the district court found the claims of the ’228 to be “directed to a patent-

ineligible abstract idea” and thus invalid. Neither the claims nor the specification of the

’228 Patent recite any technological inventive concept to transform that abstract idea into a

patent-eligible application. The ’228 Patent is directed to patent-ineligible subject matter.

       127.    The ’228 Patent is also invalid under 35 U.S.C. § 112 for failing to provide an

enabling disclosure or adequate written description supporting its claims, as it provides no

special programming algorithm, or technology for implementing the limitations of the claims nor

does it disclose the requisite structures for its numerous means-plus-function claim limitations.

       128.    If the claims have the scope asserted by Uniloc, then the ’228 Patent is also

invalid as anticipated or rendered obvious under 35 U.S.C. §§ 102 and/or 103, in light of the

prior art including, for example U.S. Patent No. 5,619,716 to Nonaka, et al. (the “’716 Patent”),

its inherent teachings and the admitted prior art.

       129.    The ’716 Patent to Nonaka, titled “Information Processing System having a

Configuration Management System for Managing the Software of the Information Processing

System,” was filed on June 6, 1995. The lead inventor of the ’716 Patent, Naomichi Nonaka of

Kawasaki, Japan assigned the ’716 Patent to Hitachi, Ltd., of Tokyo, Japan.

       130.    The ’716 Patent either anticipates or renders obvious the claims of the ’228

Patent. For example the “method of applying service to a computer program that is to be

executed at a remote location connected to a central computer site of a computer network”

required by Claim 1 of the ’228 Patent is found in the ’716 Patent teaching of a “system in which

update processes are automated in conformity with types of client machines . . . within which

redirectors of identical version are run at any time, to thereby prevent any error ascribable to

different programs from occurring” and “[w]hen a redirector stored in the client machine is




                                                 39
 Case 1:19-cv-01096-CFC Document 1 Filed 06/14/19 Page 40 of 45 PageID #: 40



started, it notifies version information of its own to a configuration management program stored

in a server machine.” ’716 at Abstract. The ’716 Patent also discloses “interactively receiving a

request for a computer program service from a customer at a remote location interface with

optional service incorporation instructions of the remote location customer” required by Claim 1

of the ’228 Patent, teaching “when the redirector recognizes the generation of the access request

to the server, the version of the redirector is checked . . . [i]f the version is old, the version is

updated.” ’716 Patent at 3:66-4:2. The ’716 Patent also discloses “providing the received

request for service over the computer network to a service facility at the central computer site”

and “determining the components of the requested service at the central computer site” required

by Claim 1 of the ’228 Patent, teaching “[t]he configuration management routine stored in the

server 10 has a copy of the redirector 27. In response to an inquiry made by the redirector update

routine on the client 20 side, the configuration management routine compares the notified

version with the version of its own redirector 27 and sends the result of the comparison back to

the client 20 side.” ’716 Patent at 7: 7-14. The ’716 Patent also discloses “providing the results

of the requested service over the computer network back to the customer at the remote location

interface” required by Claim 1 of the ’228 Patent, teaching “[w]hen the update operation is

necessary, the newest version of the redirector 27 is transferred from the server 10 and is stored

in the disk storage 25 at step 2716. Subsequently, the routine proceeds to a step 2717, at which a

message having contents: ‘Redirector has been updated. Please restart.’ Is displayed.” ’716

Patent at 8:43-49.

        131.    An actual and justiciable controversy exists between Nexon and Uniloc as to the

invalidity of the claims of the ’228 Patent.




                                                   40
 Case 1:19-cv-01096-CFC Document 1 Filed 06/14/19 Page 41 of 45 PageID #: 41



        132.     Pursuant to the Federal Declaratory Judgment Act, 28 U.S.C. §§ 2201 et seq.,

Nexon requests that this Court enter a judgment that all claims of the ’228 Patent are invalid

pursuant to Title 35 of the United States Code, including without limitation 35 U.S.C. §§ 101,

102, 103, and/or 112.

                                ELEVENTH CAUSE OF ACTION

                 (Declaratory Judgement of Non-Infringement of the ’229 Patent)

        133.     Nexon incorporates by reference its allegations contained in each of the preceding

paragraphs of this Complaint as though fully set forth herein.

        134.     Uniloc alleges in Uniloc USA, Inc., et. al. v. Nexon America, Inc., Case No.

2:17-cv-00276-JRG (E.D. Tex.), that Nexon infringes one or more claims of the ’229 Patent.

Nexon incorporates by reference in its entirety the content of that Complaint, which is facially

deficient in that it fails to articulate a factual basis for Uniloc’s infringement contentions.

Among other things, it does not even purport to map Nexon’s product to any elements of any

asserted claim of the ’229 Patent, making only a conclusory allegation of infringement. In

addition, it levies facially defective allegations of liability under the doctrine of equivalents that

rest on claim scope surrendered during patent prosecution and improperly captures material in

the prior art.

        135.     Nexon asserts that it does not infringe or contribute to any infringement of any

claim of the ’229 Patent either literally or under the doctrine of equivalents. Nexon further

asserts that it has not and does not induce any infringement of any claim of the ’229 Patent.

        136.     The ’229 Patent is directed to a “method and system of moving or copying data

within a data processing system.” ’229 Patent at 1:5-9.




                                                  41
 Case 1:19-cv-01096-CFC Document 1 Filed 06/14/19 Page 42 of 45 PageID #: 42



         137.   Nexon does not directly, indirectly, literally or under the doctrine of equivalents,

infringe the ’229 Patent. For example, and without waiver of additional distinctions, Claim 1

requires “pausing the copying in response to a user requesting a pause operation from a user

interface, wherein the computer system is available for other processing operations following the

pausing.” Nexon does not pause a copying operation as is required by Claim 1. Nexon Pause

and Resume functions are not carried out in the manner claimed by the ’229 Patent.

         138.   Therefore, there exists a substantial controversy between Nexon and Uniloc and

the parties have adverse legal interests of sufficient immediacy and reality to warrant the

issuance of a declaratory judgment that Nexon has not infringed any claim of the ’229 Patent.

         139.   An actual and justiciable controversy exists regarding the alleged infringement of

the ’229 Patent by Nexon. Nexon accordingly requests a judicial determination of its rights,

duties, and obligations regarding the ’229 Patent.

         140.   A judicial declaration is necessary and appropriate so that Nexon may ascertain its

rights regarding the ’229 Patent.

                                TWELFTH CAUSE OF ACTION

                   (Declaratory Judgement of Invalidity of the ’229 Patent)

         141.   Nexon incorporates by reference its allegations contained in each of the preceding

paragraphs of this Complaint as though fully set forth herein.

         142.   Upon information and belief, Uniloc contends all claims of the ’229 Patent are

valid.

         143.   All claims of the ’229 Patent are invalid for failure to comply with one or more of

the conditions for patentability set forth in Title 35 of the United States Code, including without

limitation 35 U.S.C. §§ 101, 102, 103, and/or 112.




                                                 42
 Case 1:19-cv-01096-CFC Document 1 Filed 06/14/19 Page 43 of 45 PageID #: 43



       144.    The ’229 Patent does not claim patent-eligible subject matter under 35 U.S.C.

§ 101. The ’229 Patent does not describe any new solution, system or device. Its claims are

directed to the abstract idea of copying information from one location to another, pausing the

copying of information so that other tasks may be performed, and resuming the copying of that

information. See Uniloc USA et al. v. Big Fish Games, Inc., Case No. 2:17-cv-01183-RAJ

(W.D. Wash.) Dkt. No. 55 at 10 (finding the claims of the ’229 to be invalid because they are

“directed to a patent-ineligible abstract idea” and granting defendant’s motion to dismiss).

Neither the claims nor the specification of the ’229 Patent recite any technological inventive

concept to transform that abstract idea into a patent-eligible application. The ’229 Patent is

directed to patent-ineligible subject matter.

       145.    The ’229 Patent is also invalid under 35 U.S.C. § 112 for failing to provide an

enabling disclosure or adequate written description supporting its claims, as it provides no

special programming algorithm, or technology for implementing the limitations of the claims nor

does it disclose the requisite structures for its numerous means-plus-function claim limitations.

       146.    If the claims have the scope asserted by Uniloc, then the ’229 Patent is also

invalid as anticipated or rendered obvious under 35 U.S.C. §§ 102 and/or 103, in light of the

prior art. Indeed the Patent Trial and Appeal Board recently held that claims 1-5 and 7-9 are

unpatentable in view of the prior art after inter partes review. See Unified Patents, Inc. v. Uniloc

2017 LLC, IPR2017-02148, Paper No. 74 (April 11, 2019).

       147.    An actual and justiciable controversy exists between Nexon and Uniloc as to the

invalidity of the claims of the ’229 Patent.

       148.    Pursuant to the Federal Declaratory Judgment Act, 28 U.S.C. §§ 2201 et seq.,

Nexon requests that this Court enter a judgment that all claims of the ’229 Patent are invalid




                                                43
 Case 1:19-cv-01096-CFC Document 1 Filed 06/14/19 Page 44 of 45 PageID #: 44



pursuant to Title 35 of the United States Code, including without limitation 35 U.S.C. §§ 101,

102, 103, and/or 112.

                                    PRAYER FOR RELIEF

       WHEREFORE, Nexon respectfully requests that this Court enter judgment in its favor

and against Uniloc as follows:


       A.      A declaration that Nexon’s technology is not covered by any claim of the ’578

Patent and that Nexon does not infringe any claim of the ’578 Patent;

       B.      A declaration that no claim of the ’578 Patent constitutes patentable subject matter;

       C.      A declaration that each claim of the ’578 Patent is invalid;

       D.      A declaration that Nexon’s technology is not covered by any claim of the ’293

Patent and that Nexon does not infringe any claim of the ’293 Patent;

       E.      A declaration that no claim of the ’293 Patent constitutes patentable subject matter;

       F.      A declaration that each claim of the ’293 Patent is invalid;

       G.      A declaration that Nexon’s technology is not covered by any claim of the ’466

Patent and that Nexon does not infringe any claim of the ’466 Patent;

       H.      A declaration that no claim of the ’466 Patent constitutes patentable subject matter;

       I.      A declaration that each claim of the ’466 Patent is invalid;

       J.      A declaration that Nexon’s technology is not covered by any claim of the ’766

Patent and that Nexon does not infringe any claim of the ’766 Patent;

       K.      A declaration that no claim of the ’766 Patent constitutes patentable subject matter;

       L.      A declaration that each claim of the ’766 Patent is invalid;

       M.      A declaration that Nexon’s technology is not covered by any claim of the ’228

Patent and that Nexon does not infringe any claim of the ’228 Patent;

       N.      A declaration that no claim of the ’228 Patent constitutes patentable subject matter;

       O.      A declaration that each claim of the ’228 Patent is invalid;




                                                44
 Case 1:19-cv-01096-CFC Document 1 Filed 06/14/19 Page 45 of 45 PageID #: 45



        P.      A declaration that Nexon’s technology is not covered by any claim of the ’229

Patent and that Nexon does not infringe any claim of the ’229 Patent;

        Q.      A declaration that no claim of the ’229 Patent constitutes patentable subject matter;

        R.      A declaration that each claim of the ’229 Patent is invalid;

        S.      A declaration that Nexon’s case against Uniloc is an exceptional case within the

meaning of 35 U.S.C. § 285;

        T.      An award of costs and attorneys’ fees to Nexon; and

        U.      Such other and further relief as the Court deems just and reasonable.


               JURY TRIAL IS DEMANDED ON ALL ISSUES SO TRIABLE

        Pursuant to Fed. R. Civ. P. 38(b), Plaintiff Nexon hereby demands a trial by jury of all

issues triable before a jury.




                                                      POTTER ANDERSON & CORROON LLP

 OF COUNSEL:
                                                      By: /s/ Philip A. Rovner
 Charlene M. Morrow                                        Philip A. Rovner (#3215)
 FENWICK & WEST LLP                                        Jonathan A. Choa (#5319)
 Silicon Valley Center                                     Hercules Plaza
 801 California Street                                     P.O. Box 951
 Mountain View, CA 94041                                   Wilmington, DE 19899
 (650) 988-8500                                            (302) 984-6000
                                                           provner@potteranderson.com
                                                           jchoa@potteranderson.com

 Dated: June 14, 2019                                 Attorneys for Plaintiff Nexon America, Inc.




                                                 45
